Citation Nr: 1128425	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  08-10 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1.  Entitlement to service connection for esophageal cancer, to include as due to exposure to contaminants, including asbestos, during service.

2.  Entitlement to service connection for residuals of a left knee injury (left knee disability).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel



INTRODUCTION

The Veteran served on active duty from June 1948 to July 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which denied the benefit sought on appeal.  Jurisdiction of the Veteran's claims file was subsequently transferred to the Los Angeles, California RO.  

In September 2009, the Veteran appeared and testified at a Travel Board hearing at the Los Angeles RO.  A transcript is of record.  

In October 2010, the Board remanded the Veteran's claim for further evidentiary development, but for the reasons described below, the claim must again be remanded.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

Upon preliminary review of the evidence of record, and in light of the VCAA, the Board finds that further evidentiary development is necessary regarding the Veteran's service connection claims for esophageal cancer and left knee disability.  

In October 2010, the Board remanded the Veteran's claim in order to obtain outstanding Kaiser Permanente treatment records from 2003 to the present, as well as to afford the Veteran a VA examination.  Attached to the Veteran's April 2008 substantive appeal, he provided a completed VA Form 21-4142 (authorization and consent to release information to VA).  In this form, signed and dated by the Veteran, he indicated that he had outstanding treatment records for Kaiser Permanente in Los Angeles dated from August 2003 to the present.  

In the requested action paragraphs of the Board's October 2010 remand, it requested that an authorization form be sent to the Veteran in order to retrieve these outstanding treatment records.  Although in the body of the remand, it noted that there was an already signed and dated authorization form submitted by the Veteran, this was not listed in the action paragraphs of the remand.  As such, it appears as though the Appeals Management Center (AMC) attempted to secure another VA Form 21-4142, and the Veteran did not reply.  Thus, the AMC was unable to secure these records and associate them with the claims file, and the denial of service connection was continued.  

The Board finds inasmuch as there is a signed and dated VA Form 21-4142 authorization to retrieve outstanding Kaiser Permanente treatment records from August 2003 to the present, another remand is necessary to submit the form and retrieve the available records.  

The Board recognizes that the Veteran underwent a VA examination of the left knee in October 2010, but the VA examiner did not have the benefit of reviewing the identified Kaiser Permanente treatment records.  As such, upon receipt of these treatment records, the October 2010 VA examiner, if available, should be provided the Veteran's claims file and asked to provide an addendum to his opinion.  If this VA examiner is not available, the Veteran should be scheduled for another VA examination of his left knee.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should attempt to retrieve the outstanding Kaiser Permanente treatment records, dated from August 2003, to the present.  The RO/AMC is directed to the Veteran's April 2008 substantive appeal and the attached VA Form 21-4142.  Attempts to secure these records should be noted in the Veteran's claims file.  Perform any development deemed necessary.  

2.  Following receipt of any treatment records requested per the above, the Veteran's claims file should be provided to the October 2010 VA examiner, if available.  He is requested to review the newly added treatment records and provide an addendum to his October 2010 opinion.  

If the October 2010 VA examiner is not available, the Veteran should be scheduled for another VA examination regarding his left knee.  His claims file should be made available to the examiner and reviewed by the examiner.  This should include review of the service treatment records which show that the Veteran's left knee was injured in December 1951 when it was struck with a billy club, which show that the Veteran was treated in April 1952 for chronic bursitis of the left knee secondary to the December 1951 injury, and which show that he was seen in April 1954 for residuals of his left knee injury.  The examiner should describe all left knee disability currently present.  The examiner should then express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed left knee disability is causally linked to the Veteran's military service, including the December 1951 left knee injury.  Supporting rationale for all opinions expressed should be provided.

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

